Citation Nr: 0907780	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-22 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for hypertension, as 
secondary to service connected diabetes mellitus, type II.

2.	Entitlement to service connection for coronary artery 
disease (CAD) with residuals of myocardial infarction, as 
secondary to service connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to March 
1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded the Veteran's case for further development 
in July 2008.


FINDINGS OF FACT

1.	The preponderance of the competent evidence is against 
finding that the Veteran's current hypertension is 
causally related to his military service to include as 
secondary to his service connected diabetes mellitus.

2.	The preponderance of the competent evidence is against 
finding that the Veteran's current CAD is causally related 
to his military service to include as secondary to his 
service connected diabetes mellitus.


CONCLUSION OF LAW

1.	Hypertension was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.	CAD was not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  VCAA requires that a 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
a March 2005 letter.  This letter informed the veteran of the 
types of evidence not of record needed to substantiate his 
claims and also informed him of the division of 
responsibility between the veteran and VA for obtaining the 
required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the veteran was provided with Dingess notice in 
a March 2006 letter.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  Service treatment records, VA 
examination report, Social Security Administration (SSA) 
records, and statements from the veteran and his 
representative have been associated with the record.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service. 38 U.S.C.A § 1110; 38 
C.F.R. § 3.303(a).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  A 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 
439 (1995).

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).

Analysis

The first Wallin requirement is a current disability.  The 
Veteran has been treated  for coronary artery disease and 
hypertension by a private physician since July 1999.  This 
satisfies the first Wallin requirement.

The second Wallin requirement is a service connected 
disability.  The Veteran was service connected for diabetes 
mellitus, type II, in an August 2004 rating decision, with an 
effective date of December 3, 2002.  This satisfies the 
second Wallin requirement.

The third Wallin requirement is evidence establishing a 
medical nexus between the current conditions and the 
Veteran's service connected diabetes mellitus.  To this end, 
the Veteran has submitted the September 2004 letter of his 
private physician, Dr. A.P., who stated:

I have been [the Veteran's] primary care physician 
since 1996, at that time he was being treated for 
hypertension, later he developed diabetes type 2, 
and heart disease.  Both medical conditions 
contributed to the development of his heart disease 
which left him disabled.

By this account, the Veteran's hypertension predates the 
onset of his diabetes mellitus.  Private medical records show 
an initial diagnosis of diabetes mellitus in March 2003.  
Meanwhile, private medical records show treatment for CAD as 
early as June 1998, several years prior to the initial 
diagnosis of diabetes mellitus.  The Veteran has submitted a 
July 2005 letter from his private physician, Dr. J.T., who 
noted that the Veteran "being a diabetic continuously poses 
high risk for his coronary artery disease and the renal 
complications with worsening of his hypertension."  While 
this letter highlights the risks inherent to the Veteran as a 
result of having this combination of diseases, it does not 
relate the onset of either the Veteran's hypertension or his 
CAD to his service connected diabetes mellitus.  Thus, the 
Veteran's service connected diabetes mellitus did not cause 
his hypertension or CAD.

To the extent that the Veteran is claiming that his 
preexisting hypertension and CAD were aggravated by his 
diabetes mellitus, the January 2007 VA medical examiner found 
that there was no evidence provided by the private 
physician's notes and medical records that would support such 
a claim, noting that the medications the Veteran takes in 
conjunction with both conditions have not significantly 
changed in the years since his diagnosis of diabetes 
mellitus.  Similarly, the September 2008 VA medical examiner 
found that there was no evidence provided of any recent 
worsening of the Veteran's cardiac condition since the 
diagnosis of diabetes in 2003.  While acknowledging that the 
Veteran's diabetes could be considered an aggravating factor 
in any subsequent cardiac events, the examiner concludes that 
there is no evidence of aggravation as the Veteran's current 
cardiac status is "stable and asymptomatic."  As such, no 
medical nexus has been established to link the Veteran's 
diabetes mellitus to his hypertension or CAD.  Thus, Wallin 
(3) has not been satisfied and the claim fails on that basis.

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for both claims.  The benefits sought on 
appeal are accordingly denied.


ORDER

Entitlement to service connection for hypertension, as 
secondary to service connected diabetes mellitus, type II., 
is denied.

Entitlement to service connection for coronary artery disease 
(CAD) with residuals of myocardial infarction, as secondary 
to service connected diabetes mellitus, type II, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


